Citation Nr: 1129777	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of meniscectomy of the right knee, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter came to the Board of Veterans' Appeals (Board) from a July 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation assigned to the service-connected right knee disability to 20 percent.  A December 2003 rating decision assigned a 30 percent disability rating effective August 1, 1997, assigned a total temporary evaluation due to treatment for service-connected right knee disability requiring convalescence pursuant to 38 C.F.R. § 4.30 (2009), for the period from October 1, 1997 to December 31, 1997, and assigned a 30 percent disability rating effective January 1, 1998.  The Veteran testified at a Board hearing in January 2006.  The issue was remanded in May 2001, November 2004, September 2005, and May 2006.  

In a March 2008 decision, the Board denied entitlement to a disability rating in excess of 30 percent for residuals of meniscectomy of the right knee.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and pursuant to an August 2008 Joint Motion for Remand (JMR), the Court issued an Order in August 2008, which vacated and remanded for further adjudication the issue of entitlement to an increased rating for residuals of meniscectomy of the right knee.  In January 2010, the Board denied entitlement to a disability rating in excess of 30 percent for residuals of meniscectomy of the right knee.  The Veteran filed a timely appeal to the Court, and pursuant to an October 2010 JMR, the Court issued an Order in November 2010, which vacated and remanded for further adjudication the issue of entitlement to an increased rating for residuals of meniscectomy of the right knee.  

The Board notes that a July 2010 rating decision assigned a 100 percent disability rating pursuant to 38 C.F.R. § 4.30 (2010) for convalescence for the period September 1, 2008 to August 31, 2009, and a 30 percent disability rating is in effect from September 1, 2009.

The Veteran recently moved and the appeal is REMANDED to the VA RO in Winston Salem, NC.  VA will notify the Veteran if further action is required on his part.


REMAND

In June 2006, the Veteran underwent a VA examination to assess the severity of his right knee disability.  The examiner stated that an opinion as to whether there would be any decrease in the range of motion expressed in degrees during flare-ups would be based on speculation and thus an opinion was not rendered.  Following total knee replacement surgery in 2008 the Veteran underwent a May 2010 VA examination; however, the examiner did not address the Veteran's range of motion during flare-ups.  The Joint Motion for Remand noted that the June 2006 VA examination report indicated that range of motion during flare-ups would be speculative may be inadequate without an explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  (When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.)  Thus, Remand for a VA examination to assess the severity of his right knee disability is necessary.  

The JMR references a January 2007 VA radiology report which is not contained within the claims folder.  The evidence of record contains VA outpatient treatment records dated through March 4, 2005, and from July 28, 2008 to March 9, 2009.  VA has constructive possession of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, the VA General Counsel held that when a decision is entered on or after July 21, 1992, a failure to consider records which were in VA's possession at the time of that decision, although not actually in the record before the RO, may constitute clear and unmistakable error, if such failure affected the outcome of the claim.  VAOPGCPREC 12-95.  Updated VA outpatient treatment records should be obtained for the period March 5, 2005, to July 27, 2008, to include the January 2007 VA radiology report, and for the period March 10, 2009 to the present.  See id.  

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that in a July 2010 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not express disagreement with the RO's determination.  38 U.S.C.A. § 7105.  However, in a July 2011 submission from the Veteran's attorney, a request was made to consider entitlement to a TDIU due to the Veteran's service-connected disabilities.  

The Board notes that service connection is also in effect for residuals adenocarcinoma of the prostate (100 percent disabling from September 20, 2003, and 60 percent disabling from July 1, 2009) and erectile dysfunction (rated noncompensably disabling).  The Veteran's disabilities do meet the threshold percentage standards set forth in 38 C.F.R. § 4.16(a), thus a determination must be made as to whether he is unable to secure or follow a substantially gainful occupation by reason of his service- connected disabilities.  Thus, the Veteran's claim for an initial increased rating for his service-connected right knee disability should include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a).  Thus, upon remand, the VA examination should address whether the Veteran's service-connected right knee disability, and any other service-connected disability, results in an inability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claim for a TDIU, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Updated VA outpatient treatment records should be associated with the claims file for the periods March 5, 2005, to July 27, 2008 (to include the January 2007 VA radiology report), and March 10, 2009 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be afforded an orthopedic examination to determine the severity of his right knee disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should undertake range of motion studies of the knees, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence or absence of any severe pain, limitation of motion, and/ or weakness in the right knee.

The examiner should also comment on the Veteran's ability to obtain or maintain substantially gainful employment due to his right knee disability.

4.  The RO should schedule the Veteran for an appropriate VA examination by a qualified physician to ascertain, based on the examination findings and other relevant evidence in the claims file, whether the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities, which, at this time, are right total knee replacement (rated 30 percent disabling), residuals adenocarcinoma of the prostate (rated 60 percent disabling), and erectile dysfunction (rated noncompensably disabling).  If, prior to this examination, service connection is established for other disabilities, the examiner should also consider these disabilities.

In making this employability determination, the examiner should also consider the Veteran's level of education, other training, and work experience.  The VA examination report must include a complete rationale for all opinions and conclusions expressed.

5.  After completion of the above, the RO should readjudicate the issue of entitlement to an initial increased disability rating for right knee disability, and adjudicate the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a).  If either of the benefits sought are not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

